Case 5:18-cv-00565-JSM-PRL Document 16 Filed 02/12/19 Page 1 of 6 PageID 97




                            UNITED STATES DISTRICT COURT
                             MIDDLE DISTRICT OF FLORIDA

  GRANT FEISS, individually and on behalf of a
  class of others similarly situated,

         Plaintiff,                                           CASE NO.: 18-565
  vs.

  KLEIN & KLEIN, LLC,

         Defendant.

                                                          /

                      DEFENDANT’S ANSWER AND AFFIRMATIVE DEFENSES

         Defendant, KLEIN & KLEIN, LLC, by counsel and pursuant to Rule 12(a)(4)(A) of

  the Federal Rules of Civil Procedure, hereby answers Plaintiff GRANT FEISS’ First

  Amended Class Action Complaint Seeking Injunctive Relief and Statutory Damages (the

  “Amended Complaint”), as follows:

         1.      Defendant admits paragraphs 5 through 7 of the Amended Complaint for

  jurisdictional purposes only.

         2.      Defendant states that the case law and statutes discussed in paragraphs 1

  through 2, 4, 34 through 35, and 37 through 39 of the Amended Complaint, speak for

  themselves, and as a result, no response is required.

         3.      Defendant admits that Plaintiff is a natural person residing in Marion County,

  Florida.

         4.      Defendant admits that it is a Florida corporation with a principal place of

  business located in Ocala, Florida.
Case 5:18-cv-00565-JSM-PRL Document 16 Filed 02/12/19 Page 2 of 6 PageID 98




          5.        Defendant admits that it engages in interstate commerce by regularly using

  telephone and mail to collect debts.

          6.        Defendant admits that the debt at issue is a financial obligation Plaintiff

  incurred primarily for person, family, or household purposes.

          7.        Defendant admits that as a law firm it attempted to collect the debt at issue

  from Plaintiff.

          8.        Defendant admits that on or about April 19, 2018, Defendant, as a law firm,

  sent a letter to Plaintiff relating to the debt at issue.

          9.        The letter Defendant sent to Plaintiff speaks for itself, and as such, no

  response related to interpretations or legal conclusions set forth in paragraphs 9, 12, 14, 16

  through 19, and 36 through 40 of the Amended Complaint are necessary. To the extent a

  response is necessary as to the aforementioned paragraphs, Defendant denies same.

          10.       Defendant is without knowledge as to the class action allegations set forth in

  paragraphs 21 through 32 of the Amended Complaint, and therefore denies same.

          11.       Defendant denies each and every allegation contained within the Amended

  Complaint not specifically admitted herein and demands strict proof thereof.

          12.       Defendant reserves the right to amend Defendant’s Answer and Affirmative

  Defenses pursuant to the applicable Federal Rules of Civil Procedure.

          13.       Defendant demands a trial by jury.




                                                     2
Case 5:18-cv-00565-JSM-PRL Document 16 Filed 02/12/19 Page 3 of 6 PageID 99




                                  AFFIRMATIVE DEFENSES

                                     First Affirmative Defense

         The Amended Complaint’s claim fails to state facts sufficient to constitute a cause of

  action upon which relief may be granted as it relates to Plaintiff’s claim that Defendant

  violated 15 U.S.C. § 1692g(a)(3) by failing to notify Plaintiff in the validation notice that

  Defendant could assume the debt is valid unless Plaintiff disputed the debt within 30 days

  “after receipt of the notice,” as (1) there is no requirement to directly quote 15 U.S.C.

  1692g(a)(3) verbatim if the least sophisticated consumer would not be mislead, and (2)

  Plaintiff’s claim fails to incorporate allegations that Defendant is a debt collector.

                                   Second Affirmative Defense

         The Amended Complaint is barred, in whole or in part, by the doctrine of waiver, as

  Plaintiff has voluntarily and intentionally relinquished any right to claim that he was mislead

  or confused about the language in the validation notice, and thus his rights, having retained

  counsel and responded to the validation notice within thirty (30) days of receipt of same.

                                    Third Affirmative Defense

         Plaintiff is barred from obtaining equitable relief, as no such relief was properly

  requested within the Amended Complaint despite the pleading’s title including that phrase.

                                   Fourth Affirmative Defense

         This suit may not be properly maintained as a class action because (1) Plaintiff cannot

  establish the necessary procedural elements for class treatment; (2) a class action is not an

  appropriate method for the fair and efficient adjudication of the claims described in the

  Amended Complaint; (3) common issues of fact or law do not predominate; to the contrary,


                                                  3
Case 5:18-cv-00565-JSM-PRL Document 16 Filed 02/12/19 Page 4 of 6 PageID 100




  individual issues predominate; (4) Plaintiff’s claims are not representative or typical of the

  claims of the putative class; (5) Plaintiff is not a proper class representative; (6) the named

  Plaintiff and alleged putative class counsel are not adequate representatives for the alleged

  putative class; (7) Plaintiff cannot satisfy any of the requirements for class action treatment

  and indeed has made no attempt to do so to date; (8) there is not a well-defined community of

  interests in the question of law or fact affecting Plaintiff and the members of the alleged

  putative class; and (9) the alleged putative class is not ascertainable nor are its members

  identifiable.

                                    Fifth Affirmative Defense

          This suit may not be properly maintained as a class action, because Plaintiff has

  wholly failed to make a timely written motion to request such relief with the Court.

                                    Sixth Amended Complaint

          Plaintiff’s claims are barred, in whole or in part by Plaintiff’s acceptance of

  settlement of any and all claims against Defendant, prior to the filing of this lawsuit.

                                   Seventh Affirmative Defense

          Plaintiff’s claims fail, because neither Plaintiff nor a least sophisticated consumer

  would be confused or mislead by the “thereof” language in the validation notice.

                                   Eighth Affirmative Defense

          Plaintiff failed to mitigate his damages, if any, in this case, as Plaintiff, upon

  discovery of any alleged action or inaction by Defendant in this case, did not undertake any

  affirmative action to limit or reduce the extent of his alleged damages, if any, in this case.




                                                  4
Case 5:18-cv-00565-JSM-PRL Document 16 Filed 02/12/19 Page 5 of 6 PageID 101




                                    Ninth Affirmative Defense

         Plaintiff’s claims are barred because Defendant has at all times complied with all

  provisions of the Fair Debt and Collection Practices Act.

                                    Tenth Affirmative Defense

         Plaintiff’s claims are barred by the doctrine of unclean hands, as this action was filed

  in retribution for one of Defendant’s attorneys’ expert testimony at a trial involving the debt

  at issue, expert testimony for which was found credible and resulted in an unfavorable ruling

  to Plaintiff, and Plaintiff’s subsequent agreement to settle any and all claims relating to the

  debt and Defendant prior to the filing of this lawsuit.

                                  Eleventh Affirmative Defense

         Plaintiff is barred from claiming that Defendant violated 15 U.S.C. § 1692(a)(4) by

  failing to notify Plaintiff in the validation notice that there had to be a “dispute” about the

  debt, as any such claims were dismissed with prejudice.

                                   Twelfth Affirmative Defense

         Plaintiff is barred from claiming that Defendant violated 15 U.S.C. § 1692(a)(3) by

  failing to notify Plaintiff in the validation notice that there had to be a “dispute” about the

  debt, as any such claims were dismissed with prejudice.

         Dated this 12th day of February, 2019.

                                         /s/ Kirsten D. Blum
                                         CHARLES J. MELTZ, ESQUIRE
                                         Florida Bar No. 0985491
                                         KIRSTEN D. BLUM, ESQUIRE
                                         Florida Bar No. 0085736
                                         GROWER, KETCHAM, EIDE, TELAN & MELTZ, P.A.
                                         PO Box 538065
                                         Orlando, FL 32853-8065
                                                  5
Case 5:18-cv-00565-JSM-PRL Document 16 Filed 02/12/19 Page 6 of 6 PageID 102




                                        Phone: (407) 423-9545
                                        Fax: (407) 425-7104
                                        cjmeltz@growerketcham.com
                                        kdblum@growerketcham.com
                                        enotice@growerketcham.com
                                        jclinton@growerketcham.com


                                  CERTIFICATE OF SERVICE

              I HEREBY CERTIFY that on this 12th day of February, 2019, a true and correct

  copy of the foregoing has been electronically filed with the Court, which will send notice of

  electronic filing to the following: Jabrael S. Hindi, Esquire at jibrael@jibraellaw.com.


                                                 /s/ Kirsten D. Blum
                                                 KIRSTEN D. BLUM, ESQUIRE

  13519:196




                                                 6
